          Case 1:20-cv-04832-LJL Document 17 Filed 12/03/20 Page 1 of 1




December 3, 2020

VIA ECF

Honorable Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:    Proimos v. Madison Property Group, LLC, 1:20-cv-04832 (LJL)


Dear Judge Liman:

        We represent Plaintiff Alex Proimos in the above-captioned case and write to respectfully
request that the Court adjourn the conference sine die in light of Plaintiff’s filing of a motion for
default judgment [Dkt. #13]

       1) The original conference is scheduled for December 7, 2019 at 11:00 a.m.;

       2) This is the first request for an extension;

       3) No previous requests have been granted or denied;

       4) The opposing party has defaulted;

       5) There is no other conference currently scheduled and no other dates will be affected.


                                                        Respectfully Submitted,

                                                        s/jameshfreeman/
                                                        James H. Freeman

                                                        Counsel for Plaintiff
